Citation Nr: 1813228	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-23 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for severe chest and lung pain, and difficulty breathing claimed as due to the Veteran's February 2012 VA thoracoscopy and lung biopsy.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from January 1953 to December 1954.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from an April 2014 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2017 and March 2017, the Board remanded this matter for further development, and the case has been returned for appellate consideration.  This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

The competent, probative evidence of record does not demonstrate the existence of an additional disability as a result of hospital care or medical or surgical treatment furnished by VA in connection with the Veteran's February 2012 VA thoracoscopy and lung biopsy due to carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault.

CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for severe chest and lung pain and difficulty breathing as a result of the Veteran's February 2012 VA thoracoscopy and lung biopsy have not been met. 38 U.S.C. § 1151, 5103, 5107 (2012); 38 C.F.R. §§ 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated February 2014 and April 2015.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

With respect to the duty to assist, the Veteran's service treatment records, identified private treatment records, and VA outpatient treatment records have been obtained.  Moreover, the Veteran has been afforded an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the November 2017 examiner performed a physical examination of the Veteran, took into account the Veteran's statements and treatment records, and provided adequate information required for rating purposes.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

The Board also notes that neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a

This claim was most recently remanded by the Board in August 2017.  At that time, the RO was instructed as follows: (1) to obtain an addendum opinion to determine the Veteran's eligibility for compensation under 38 U.S.C. § 1151 for severe chest and lung pain and difficulty breathing due to February 2012 VA thoracoscopy and lung biopsy, and (2) issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.  

A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the requested addendum opinion was completed and associated with the claim file in November 2017.  The claim was subsequently readjudicated, and an SSOC was issued in December 2017.  
	
As such, the Board finds that there has been substantial compliance with its August 2017 remand directives.  The Board will now review the merits of the Veteran's claim.  

II.  38 U.S.C. § 1151 Eligibility 

The Veteran contends that his severe chest and lung pain and breathing difficulty are a result of the VA's carelessness, negligence, lack of proper skill, error in judgment, or other instance fault when performing his February 2012 VA thoracoscopy and lung biopsy.  

Under 38 U.S.C. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  In order for a claimant to be eligible for compensation under 38 U.S.C. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the veteran, the claim for compensation under  38 U.S.C. § 1151 must be denied.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  VA considers each involved body part or system separately. 38 C.F.R. § 3.361 (b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c) (1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c) (2).  An additional disability or death caused by the veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361 (c) (3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361 (d) (1).

Pittsburgh VA Medical Center treatment records reflect that the Veteran underwent an exploratory thoracoscopy and lung biopsy on February 3, 2012.  The day after, he restarted Warfarin and Lovenox and on February 6, the Veteran was discharged to his home with oxygen.  The next day, he reported bleeding from the chest tube site and was rushed to the emergency room at the University of Pittsburgh Medical Center at Bedford where he stayed overnight and was then discharged. On February 9, he again reported bleeding and returned to the University of Pittsburgh Medical Center for treatment.  He reports that subsequently, on February 14, he went in for a checkup at the Altoona VA Medical Center but was kept overnight due to fluid buildup in his chest cavity.  Pittsburgh VA Medical Center treatment records reflect that the on February 15, he was transferred to critical care at that facility from VA Altoona.  

The Veteran claims that ever since the surgery, he has experienced severe chest and lung pain and difficulty breathing.  The Veteran specifically alleges that VA was careless or negligent in performing the exploratory thoracoscopy, in advising him to take blood thinners the day after the surgery, and in discharging him after only three days of recovery, despite his reluctance to be discharged.  

The Veteran's April 2017 VA examiner noted that the Veteran was hospitalized February 7, 2012 with hemothorax and chest pain, as well pleuritic chest pain, and noted that none of these symptoms were present prior to the procedure.  However, the examiner also articulated that the aforementioned pain and hemothorax are well established and well accepted complications of a lung biopsy and occur in at least 0.3% of cases and have higher rates when the intercostal or intermammary arteries are within close proximity to the surgical site.  To that end, the VA examiner held that, "it is not at least as likely as not that the cause the Veteran's additional disability and symptoms were due to carelessness, negligence, etc."

A negative nexus opinion was similarly asserted in a November 2017 addendum opinion.  At that time, the VA examiner noted review of all of the available evidence related to the claim.  The examiner highlighted that the Veteran was made aware of the risks and side effects, to include bleeding, nerve damage, collapsed lung, failure of the wound healing or reopening, and pneumothorax, as well as many other potential side effects, related to an exploratory throacoscopy and lung biopsy.  The examiner opined that the Veteran was treated with the proper standard of care.  Moreover, the examiner articulated that oral anticoagulation had to be withheld to allow for appropriate hemostasis during the operation and anticoagulation was prescribed, after the operation, to prevent thrombus formation and embolization due to Veteran's atrial fibrillation.  Furthermore, the examiner provided that the Veteran's associated complications with his operation that required hospitalization were, "unfortunate, but are not unforeseen, and are not atypical."  

The examiner opined that it was not at least as likely as not that the February 2012 VA exploratory thoracoscopy and lung biopsy, and or post-operative treatment, caused any additional disability manifested by symptoms of severe chest and lung pain and breathing difficulty.  The examiner also held that the standard of post-operative care was appropriate with regards to the Veteran's contentions that he was discharged too soon and it was erroneous to prescribe him anticoagulation medication.  Moreover, the examiner held that the appropriate doses of anticoagulation medication were utilized and the use of such medication was appropriate.  The examiner opined that the Veteran spent the appropriate time in the hospital after his operation.  The examiner also stated that his medical opinion was based on a thorough review of the medical evidence, the pre-operative consent, the operative note, the post-operative notes, and medical literature related to post-operative discharges, the use and timing of anticoagulation.  In conclusion, the examiner acknowledged the Veteran's complications related to his February 2012 operation, however, he noted that there is no evidence that the post-operative complications were due to the VA's carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault.  

In this case, as to the issue of whether the Veteran's chest and lung pain with breathing difficulty are due to the VA's carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault in relation to his February 2012 
thoracoscopy and lung biopsy, the Board finds that the November 2017 addendum medical opinion is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, prior physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  Furthermore, November 2017 examiner provided a complete and thorough rationale in support of his opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges the Veteran's repeated assertions that he has suffered from chest and lung pain with breathing difficulty since the February 2012 thoracoscopy and lung biopsy.  A veteran is competent to report that which he perceives through his senses, including the existence of pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to assess the etiology of his chest and lung pain with associated breathing difficulty.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (noting where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board finds the Veteran's testimony regarding symptomatology to be competent, but defers to the VA examiner's assessment regarding etiology.

The Board also acknowledges the Veteran's contention that informed consent was not given despite his signature on the informed consent form because he could not hear without his hearing aids and could not read the form due to his status as legally blind.  The Board notes that Veteran completed the informed consent form January 3, 2012, a full month before his operation on February 3, 2012.  Moreover, surgical preparation instructions were provided February 2, 2012.  The Board finds the Veteran's contention that informed consent was not given despite his signature on the informed consent form unpersuasive.  The Veteran was provided with the informed consent form a full month before his operation, thus he was not under any duress due to time constraints.  Moreover, review of the Veteran's VA medical records do not indicate any issues with the Veteran's competency.  

Finally, the Board will address the statement provided by the Veteran's niece, who is a nurse.  The Veteran's niece contends that the Veteran's pain and difficulties breathing are due to a, "total lack of quality medical-surgical care...."  The November 2017 examiner provided, "it is not known if the niece had the benefit of the detailed medical records which were available to me.  I believe that she was giving her uncle advice based on the statements and documentation, which was available to her."  Moreover, the examiner noted that the Veteran's niece did not have access to the full medical record and was unable to perform an extensive review of the records from the hospitals at which the Veteran was seen and treated.  As such, the Board finds the Veteran's niece statement regarding the Veteran's symptomatology to be competent, but defers to the VA examiner's better informed assessment regarding etiology.

In doing so, the Board finds that the competent evidence of record does not demonstrate the existence of additional disability beyond what would be foreseeable, and the Veteran's symptoms of chest and lung pain with associated breathing difficultly are less likely than not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault related to his February 2012 thoracoscopy and lung biopsy.  

Therefore, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and entitlement to compensation under the provisions of 38 U.S.C. § 1151 for chest and lung pain, and breathing difficulty is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).










	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for severe chest and lung pain and difficulty breathing as a result of VA medical treatment, to include a February 2012 VA thoracoscopy and lung biopsy, is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


